Citation Nr: 9925603	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Everett M. Urech, Attorney


INTRODUCTION

The veteran served on active duty from June 1962 to December 
1966.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1995 in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) held, inter alia, that a 
claim for service connection for a back disorder had not been 
reopened.  In a 

decision dated in August 1997, the Board likewise found, in 
pertinent part, that the claim for service connection for a 
back disorder had not been reopened.  The veteran thereafter 
appealed the Board's August 1997 decision to the United 
States Court of Veterans Appeals, now the United States Court 
of Appeals for Veterans Claims (Court).  In a decision 
rendered in January 1999, the Court vacated the Board's 
August 1997 decision with regard to the question of whether 
new and material evidence had been received to reopen a claim 
of service connection for a back disorder, and remanded that 
issue to the Board for further consideration.  

The Board notes that it's August 1997 denial of other issues 
raised on appeal was upheld by the Court in January 1999; 
those issues, accordingly, were not remanded to the Board and 
are not appropriate for review herein. 


FINDINGS OF FACT

1.  Service connection for a back disorder was denied most 
recently in April 1991 by the Montgomery RO.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not indicate disagreement therewith 
within the appropriate time period.

2.  The evidence received subsequent to April 1991 is, in 
part, new.  No evidence received subsequent to April 1991 is 
material.


CONCLUSIONS OF LAW

1.  The RO's April 1991 rating decision, wherein service 
connection for a back disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's April 1991 
rating decision, wherein service connection for a back 
disorder was denied, does not serve to reopen 

the veteran's claim for service connection for that disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of 

the claim."  Evans, 9 Vet. App. at 284 (1996).  In addition, 
see Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), wherein 
the Court held that a three-step analysis is necessary, in 
that it must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

Service connection for a back disorder was initially denied 
in August 1990.  In a rating decision issued in that month, 
the Montgomery RO held, following review of evidence 
consisting primarily of the veteran's service medical records 
and reports of private medical treatment dated between 1988 
and 1990, that while the service medical records showed 
treatment for back strain, the evidence first demonstrated 
the presence of a chronic back disorder many years after his 
service separation.  The veteran was notified of this 
decision, and of appellate rights and procedures, on August 
28, 1990.  He thereafter submitted duplicate medical records; 
the RO, in October 1990, confirmed and continued its prior 
denial of service connection.. The veteran was notified of 
this decision, and of appellate rights and procedures, on 
October 11, 1990.  In April 1991, following the submission of 
additional private medical records that were dated in 1977 
and thereafter, and which reflected the post-service presence 
of a back disability, the RO again denied service connection 
for a back disorder, on the basis that the evidence did not 
show the presence of a back disorder that had been incurred 
during service or within a presumptive period following 
service separation.  The veteran was notified of this 
decision, and of appellate rights and procedures, on April 
10, 1991.  The record does not reveal that he indicated 
timely disagreement with either the April 1991 decision, or 
with the October 1990 or August 1990 decisions.  These 
decisions are accordingly final, and, as discussed above, can 
be reopened only upon the receipt by VA of evidence that is 
both new and material.


The evidence received by VA subsequent to April 1991 consists 
of private medical records, dated in 1982 and thereafter, 
reflecting treatment accorded the veteran for back 
complaints.  These records, while new in the sense that they 
had not previously been associated with the claims folder, 
are not new as that term has been defined by the Court in 
these circumstances; that is, they do not provide VA with new 
information.  The presence of a post-service back disability 
as early as 1977 had been known, and considered by the RO, 
when it rendered its decision in April 1991.  Additional 
medical evidence showing the presence of a back disability in 
1982 and thereafter is merely cumulative in nature.  This 
evidence, accordingly, does not provide a basis whereby the 
veteran's claim can be reopened; these records, due to their 
cumulative nature, are not "so significant that [they] must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).

In support of his request to reopen his claim, the veteran 
has also submitted a statement from his wife, to the effect 
that he has used medication for his back problems since 1966.  
This statement is new, in the sense that it presents new 
information with regard to the veteran's actions since his 
separation from service.  It is not material, however, in 
that it does not demonstrate in any manner that there is 
either continuity of symptomatology since service, or that 
his current back problems are related to his service or to an 
incident or injury therein.  The veteran's wife, while 
competent to report on what she has observed, has not shown 
that she has the medical training or expertise requisite to 
furnish a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  It must be noted that her statement does 
not, in fact, include any such opinion, but merely sets forth 
information regarding the veteran's use of medications.  Any 
finding that may even be inferred from her statement would be 
no more than conjecture, and could not be assigned any 
probative value.  The Board is of the opinion that her 
statement does not tend to prove the merits of the veteran's 
claim with regard to the premise for the RO's denial of his 
claim in April 1991, and that it accordingly is not so 
significant that it "must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).


In brief, the evidence received by VA since the RO's April 
1991 rating decision is not new and material, and does not 
serve to reopen the veteran's claim for service connection 
for a back disorder.  It therefore follows that the question 
of whether this claim is well grounded is immaterial, and 
need not be addressed.  The Board likewise finds that no 
further development of the claim, to include the securing of 
an outside medical opinion as requested by the veteran, need 
be undertaken.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disability, and the benefits sought on appeal remain denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

